Per Curiam.

In affirming appellant’s conviction in People v. Murphy (276 N. Y. 612), we found, upon the record before us, that there was sufficient evidence to support the conviction apart from the presumption provided in subdivision 1-a of section 1897 of the Penal Law, and that it was therefore unnecessary for us to pass upon the constitutionality of the statute. Accordingly, the order appealed from should be affirmed.
Loughran, Ch. J., Lewis, Conway, Desmond, Dye and Froessel, JJ., concur; Fuld, J., taking no part.
Order affirmed.